Title: To John Adams from James Warren, 5 June 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Watertown June 5th: 1776
     
     The Inclosed Letter was sealed to go by the last Post, but I Unluckily missed it. I have now An Opportunity to Inclose one from Braintree. Doctr. Church is Arrived here. Is not your resolve relative to him somewhat Extraordinary. I fear the People will kill him if at large. The Night before last he went to Lodge at Waltham was saved by the Interposition of the selectmen but by Jumping out of A Chamber Window and flying. His Life is of no great Consequence but such A Step has a tendency to lessen the Confidence of the People in the doings of Congress.
     A large Sugar Ship from Jamaica with 300 hhds. sugar 80 Puncheons rum some Madeira wine &c. &c. is taken and got into the Vineyard in her way to Bedford. It is said that 4 or 5 others are taken by two Privateers who took this. What Privateers they are I cant learn.
     Must not something be done to prevent British Property being Covered by the West Indians. We shall loose our Labour, and discourage our Seamen. Why should not all English property going to Britain be liable to Capture. This matter must be Considered. We should fight them on equal Terms.
     We have A Number of Seamen here supported at your Expence. If your Generosity and Civilized sentiments prevent, wont good policy dictate recourse to the Lex talionis. They are wanted. You will fine the want of them when you man your Ships.
    